Opinion
pee Cueiam,
The charge of the trial court in this case was erroneous in that it failed to properly and adequately instruct the jury on the following subjects (inter alia): contributory negligence, assured clear distance rule, duties of motorists at intersections and at stop signs, damages.
The Superior Court has already ordered a new trial in the action by Mark Rago against Ralph S. Nelson and Doris J. Rago as additional defendant for the damage to Rago’s automobile. That part of the Superior Court’s order is affirmed. Otherwise it is reversed and a new trial generally is ordered for all parties and all actions involved.
Mr. Justice Bell dissents, and would affirm the orders of the Superior Court.